                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 PAUL MANOS, et al.                                )   Case No. 3:19-CV-578
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )
                                                   )
 FREEDOM MORTGAGE CORPORATION                      )
                                                   )
                  Defendant.                       )


                            STIPULATED PROTECTIVE ORDER

       The parties to this Stipulated Protective Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. All documents produced in the course of discovery, including initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

materials which may be subject to restrictions on disclosure for good cause and information

derived directly therefrom (hereinafter collectively “documents”), shall be subject to this Order

concerning confidential information as set forth below. As there is a presumption in favor of open

and public judicial proceedings in the federal courts, this Order shall be strictly construed in favor

of public disclosure and open proceedings wherever possible. The Order is also subject to the Local

Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

       2.      Form and Timing of Designation. A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a manner that

will not interfere with the legibility of the document and that will permit complete removal of the



         Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 1 of 10
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation. Documents shall be

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time of

the production or disclosure of the documents. When electronically stored information is produced

which cannot itself be marked with the designation CONFIDENTIAL, the physical media on

which such electronically stored information is produced shall be marked with the applicable

designation. The party receiving such electronically stored information shall then be responsible

for labeling any copies that it creates thereof, whether electronic or paper, with the applicable

designation. By written stipulation the parties may agree temporarily to designate original

documents that are produced for inspection CONFIDENTIAL, even though the original

documents being produced have not themselves been so labeled. All information learned in the

course of such an inspection shall be protected in accordance with the stipulated designation. The

copies of documents that are selected for copying during such an inspection shall be marked

CONFIDENTIAL, as required under this Order and thereafter the copies shall be subject to

protection under this Order in accordance with their designation. The designation

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” does not mean that the document

has any status or protection by statute or otherwise except to the extent and for the purposes of this

Order.

         3.    Documents Which May be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER upon making a good faith determination that the documents contain

information protected from disclosure by statute or that should be protected from disclosure as

confidential personal information, medical or psychiatric information, trade secrets, personnel

records, or such other sensitive commercial information that is not publicly available. Public



                                                  2

          Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 2 of 10
records and other information or documents that are publicly available may not be designated as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

       4.      Depositions. Deposition testimony shall be deemed CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER only if designated as such. Such designation shall be specific as to

the portions of the transcript or any exhibit to be designated as CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Thereafter, the deposition transcripts and any of those portions so

designated shall be protected as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,

pending objection, under the terms of this Order.

       5.      Protection of Confidential Material.

               (a)     General Protections. Documents designated CONFIDENTIAL                       -

SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or disclosed by the

parties, counsel for the parties or any other persons identified in ¶ 5(b) for any purpose whatsoever

other than to prepare for and to conduct discovery and trial in this action, including any appeal

thereof.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER documents to any third person or entity except as set forth in

subparagraphs (1)-(5). Subject to these requirements, the following categories of persons may be

allowed to review documents that have been designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER:

                       (1)     Counsel. Counsel for the parties and employees and agents of

counsel who have responsibility for the preparation and trial of the action;




                                                 3

           Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 3 of 10
                        (2)     Court Reporters and Recorders. Court reporters and recorders

engaged for depositions;

                        (3)     Consultants,      Investigators      and     Experts.     Consultants,

investigators, or experts (hereinafter referred to collectively as “experts”) employed by the parties

or counsel for the parties to assist in the preparation and trial of this action or proceeding, but only

after such persons have completed the certification contained in Attachment A, Acknowledgment

of Understanding and Agreement to Be Bound; and

                        (4)     Others by Consent. Other persons only by written consent of the

producing party or upon order of the Court and on such conditions as may be agreed or ordered.

All such persons shall execute the certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to Be Bound.

                (c)     Control of Documents. Counsel for the parties shall take reasonable and

appropriate measures to prevent unauthorized disclosure of documents designated as

CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain the originals of the

forms signed by persons acknowledging their obligations under this Order for a period of 1 year

after dismissal of the action, the entry of final judgment and/or the conclusion of any appeals

arising therefrom.

                (d)     Copies. Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as “copies”) of

documents designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this

Order, or any individual portion of such a document, shall be affixed with the designation

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” if the word does not already appear

on the copy. All such copies shall thereafter be entitled to the protection of this Order. The term


                                                   4

         Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 4 of 10
“copies” shall not include indices, electronic databases or lists of documents provided these

indices, electronic databases or lists do not contain substantial portions or images of the text of

confidential documents or otherwise disclose the substance of the confidential information

contained in those documents.

               (e)     Inadvertent Production. Inadvertent production of any document or

information without a designation of “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” shall be governed by Fed. R. Evid. 502.

       6.      Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

Documents Under Seal. Absent a statute or an order of this Court, documents may not be filed

under seal. See LCvR 6.1. Neither this Stipulated Protective Order nor any other sealing order

constitutes blanket authority to file entire documents under seal. Only confidential portions of

relevant documents are subject to sealing. To the extent that a brief, memorandum or pleading

references any document marked as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,

then the brief, memorandum or pleading shall refer the Court to the particular exhibit filed under

seal without disclosing the contents of any confidential information. If, however, the confidential

information must be intertwined within the text of the document, a party may timely move the

Court for leave to file both a redacted version for the public docket and an unredacted version for

sealing.

       Absent a court-granted exception based upon extraordinary circumstances, any and all

filings made under seal shall be submitted electronically and shall be linked to this Stipulated

Protective Order or other relevant authorizing order. If both redacted and unredacted versions are

being submitted for filing, each version shall be clearly named so there is no confusion as to why

there are two entries on the docket for the same filing.



                                                 5

           Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 5 of 10
       If the Court has granted an exception to electronic filing, a sealed filing shall be placed in

a sealed envelope marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.” The

sealed envelope shall display the case name and number, a designation as to what the document

is, the name of the party on whose behalf it is submitted, and the name of the attorney who has

filed the sealed document. A copy of this Stipulated Protective Order, or other relevant authorizing

order, shall be included in the sealed envelope.

       Any and all documents that may have been subject to sealing during discovery or motion

practice will not enjoy a protected or confidential designation if the matter comes on for hearing,

argument, or trial in the courtroom. The hearing, argument, or trial will be public in all respects.

       7.      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or non-

party with standing to object (hereafter “party”). Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet and

confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation

as to any documents subject to the objection, the designating party shall serve on all parties a notice

specifying the documents and the nature of the agreement.

       8.      Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by

motion under Local Rule 7.1 and any other procedures set forth in the presiding judge’s standing

orders or other relevant orders. Nothing in this Order or any action or agreement of a party under

this Order limits the Court’s power to make any orders that may be appropriate with respect to the

use and disclosure of any documents produced or use in discovery or at trial.



                                                   6

         Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 6 of 10
        9.      Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any document that

may be introduced by any party during the trial. If a party intends to present at trial

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information derived

therefrom, such party shall provide advance notice to the other party at least five (5) days before

the commencement of trial by identifying the documents or information at issue as specifically as

possible (i.e., by Bates number, page range, deposition transcript lines, etc.) without divulging the

actual CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information. The

Court may thereafter make such orders as are necessary to govern the use of such documents or

information at trial.

        10.     Obligations on Conclusion of Litigation.

                        (a)     Order Remains in Effect. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further appeal.

The ultimate disposition of protected materials shall be subject to a final order of the court upon

completion of the litigation.

                        (b)     Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER Documents. Within thirty days after dismissal or entry of final judgment not subject to

further appeal, all documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER under this Order, including copies as defined in ¶ 5(d), shall be returned to the producing

party unless: (1) the document has been offered into evidence or filed without restriction as to

disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so. Notwithstanding the

                                                  7

         Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 7 of 10
above requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to information designated CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER, so long as that work product does not duplicate verbatim

substantial portions of the text or images of confidential documents. This work product shall

continue to be CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this Order.

                        (c)      Return of Documents Filed under Seal. After dismissal or entry

of final judgment not subject to further appeal, the Clerk may elect to return to counsel for the

parties or, after notice, destroy documents filed or offered at trial under seal or otherwise restricted

by the Court as to disclosure.

         11.    Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter. Motions to modify this Order shall be served and filed under Local Rule 7.1 and

the presiding judge’s standing orders or other relevant orders.

         12.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel or

the parties is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

         13.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.




                                                   8

          Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 8 of 10
SO ORDERED.



                        Signed: October 14, 2020




                                       9

     Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 9 of 10
So Stipulated:

COLLUM & PERRY, PLLC.                     DINSMORE & SHOHL, LLP

/s/ M. Shane Perry (by e-mail consent)    /s/ David A Zulandt
M. Shane Perry (35498)                    David A. Zulandt (0095516)
109 W. Statesville Ave.                   Pro Hac Vice
Mooresville, NC 28115                     Dinsmore & Shohl, LLP
704-663-4187                              1001 Lakeside Avenue, Suite 990
shane@collumperry.com                     Cleveland, OH 44114
Counsel for Plaintiffs                    216-413-3851
                                          david.zulandt@dinsmore.com

                                          Kelly Eisenlohr-Moul (50523)
                                          Dinsmore & Shohl, LLP
                                          1100 Peachtree Street, Suite 950
                                          Atlanta, Georgia 30309
                                          470-300-5337
                                          kelly.eisenlohr-moul@dinsmore.com

                                          John J. Berry (313481)
                                          Pro Hac Vice
                                          Dinsmore & Shohl LLP
                                          1300 Six PPG Place
                                          Pittsburgh, Pennsylvania 15222
                                          412-288-5854
                                          john.berry@dinsmore.com


                                          Counsel for Defendant




                                         10

       Case 3:19-cv-00578-GCM Document 23 Filed 10/14/20 Page 10 of 10
